Title: From Thomas Boylston Adams to John Quincy Adams, 23 December 1804
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 23d: December 1804

I did not think to receive a reply to my letter of the 2d: instant, before I had the Mail charged with another and on the way to Washington. Yet so it is, and I am now to acknowledge your favor of the 13th: which came to hand yesterday with enclosures The Journals of the H. R. I have received to No 14 inclusive & but three sheets of the journal of Senate. Bills, Messages & Reports, in abundance.
As you have kindly administered consolation to me, at divers times when circumstances wore the appearance of being adverse, and I derived relief and encouragement from your counsel, I trust you will not be regardless of similar suggestions from me, under the present mortifications & embarrassments, which you say are incident to your publick capacity. You enjoin it upon me, in one of your late letters not to abandon or become listless to the publick cause— in consequence of the gloomy & unpromising aspect of affairs in this quarter. This is wholesome advice and I hope to practise it, but the advice I have for you, though exactly opposite may be equally salutary to you. I think it is manifest from the strain of your letters, that you lay the publick cause too seriously to heart and give too much dominion to the crosses and vexations, which are strown along your path, by the wayward nature of the times. It would abundantly relieve your mind if you could adopt the language of the Clownish Costard & say, “Welcome the sour cup of prosperity— Affliction may one day smile again &— till then, sit thee down, sorrow!” Your solicitude, though stimulated by the best of motives cannot abate one jot drop the overwhelming torrent of Democratic frenzy, and although you may often be left without a co-adjutor in the exercise of your publick duties, there is that, in honest intentions, which will console you, even in solitude. I know nothing of the conduct of the federalists this session, but there are those here, who think them censurable for their silence with respect to the impending impeachment. The yeas & nays do not give us the reasons which govern the votes, and there is so much interest excited by this extraordinary & unprecedented attack upon the Judicial character, that many think a formal protest of the minority, ought to be entered of Record.
The system of appointments and nominations to office as detailed by you, is farcical enough. The controul given to the Senate as the Constitutional Council of the Executive authority, in the business of appointments, has been fairly tested under the two last administrations, and I think it is apparent, that, of all their powers, it is the most obnoxious or the most nugatory. If a majority harmonize with the President, as is now the case, the power of controul, is never exercised & therefore useless, as a mere pageant of office; if the majority be hostile, adverse or excessively tenacious of exercising the right of rejecting candidates selected by the President, such as in his opinion may be most fit for the office to be filled, then the power becomes injurious to the publick service and outrageously clashes with the executive prerogative. It never can do any good and may do much harm.
Poor Mr: Perez Morton! He is doubtless severely disappointed by the preference of Mr: Bodoin as a foreign Minister and we do not know of any expected vacancy, which he will like; but he must have something either at home or abroad, speedily, or his patience will flag— He can’t afford to wait much longer for his sop. How would the Collector’s Office at Boston suit him? Or a Judge-ship in New Orleans?
I am glad to hear that General Turreau wears gold lace and a button-hole bauble, if it were only for the sake of mortifying the red-breeches philosopher. Plain— simple— Republican Thomas Jefferson, must persuade the Ambassador of his Imperial highness to throw away his legion of honours, before he can bring him to a costume fit for the meridian of Washington— Let him try— the difference may all be reconciled by an If.
I have read in the Port Folio, the Review of Mr: Cranch’s Reports, and am well pleased with it. So are we all. There is some wholesome castigation administered where it was much wanted. I am heart-sick when I think of the shameful degradation of official character, throughout every stage of violence committed against the judiciary. There is no sin in the Catalogue of their offences so damnable in my estimation. You have whipped the greater and the smaller culprits, but the old Beelzebub deserves the a lash of scorpions. When you see Cousin Cranch give my love to him, and shew him the verses herewith enclosed— They will be prized by him for the sake of the author, who is no other than his venerable father, who wrote them while sorely afflicted with a rheum or humour, which has visited his legs for some time past, and confined him to his chamber. The lines, upon which the humours of the old gentleman vented, were posted upon trees & sign posts, in this town, a short time since and are ascribed to Willson M the woolen draper—when you read them, you will think they bear strong marks of fustian, or some such stuff of an inferior quality.
We had a Town-meeting, about a fortnight ago, at which it was voted to enlarge our Meeting-house in the Spring, and a Committee was chosen to receive proposals, should any be made, to carry the plan into effect. I suppose it is desired by the Committee, that those who want pews should make it known, so that the numbers to be accommodated may be calculated. Would you have your name put down for one? I think the enlargement of the building will be undertaken by several of the town-gentlemen and I will join them if I can see my way clear— The sale of pews will more than requite the expence of alteration.
Mr: Richard D Tucker of Boston, desired me some time ago to enquire of you the character of a black fellow, who lived some-time in your family; he understood you discharged him for dishonesty, but wishes to be made certain by your testimony as to the fact. I do not remember the name, but presume you will.
Present me kindly to your wife & all friends at Washington. I thank you for your warm wishes on my behalf—Alas! Had they been realized, it could never have happened more seasonably, for the weather has been intensely cold for the last three-weeks— a warmer spell has commenced but I calculate upon sundry alterations in the weather before your anticipation becomes my condition. My friend at the Hague, Macqueen, had a favorite exclamation when things went cross with him— viz— “Dam’—all hard bargains!” So say I.
Affectionately your’s
T. B. Adams